DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37-46, 48-53 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (U.S. Pub. No. 2015/0296385 A1).


As per claims 37, 42 and 49 Zhang disclosed a method in a wireless communication network performed by a base station (paragraph.3), the method comprising:
sending, to a user terminal (UE), via a licensed frequency band (Figure.1, paragraphs.78 thru 81) {A wireless communication system having eNBs (A.K.A. Base Stations), UEs and WLANs which utilize both licensed and/or un-licensed frequency bands. The component carrier (I.E> communication link 125 or channels) is provided over a licensed radio frequency spectrum (See element 125 in Figure.1), information indicating a signal transmission pattern (paragraphs.80 and 81) {Zhang elaborates that communication link(s) 125 shown in wireless communication system 100 show transmission pattern such that it may include uplink channels (using component carriers) for carrying uplink (UL) communications (e.g., transmissions from a UE 115 to a base station 105) and/or downlink channels (using component carriers) for carrying downlink (DL) communications (e.g., transmissions from a base station 105 to a UE 115)}, wherein: the signal transmission pattern defines time resources for transmitting at least one signal in an unlicensed frequency band (paragraph. 119) {Pattern of signal transmissions for transmitting instances of a signal in time period of unlicensed frequency}, and
the signal transmission pattern indicates a transmission periodicity of first subframes for transmitting the at least one signal (Figures, 1, 2 paragraph.89 and Figure.3, paragraphs.91 and 93) {Aa transmitting apparatus such as one of the base stations 105, 205, and/or 205-a described with reference to FIGS. 1 and/or 2, and/or one of the UEs 115, 215, 215-a, 215-b, and/or 215-c described with reference to FIGS. 1 and/or 2, may use a gating interval to gain access to a channel of an unlicensed radio frequency spectrum band (e.g., to a physical channel of the unlicensed radio frequency spectrum band). The gating interval may define the application of a contention-based protocol, such as an LBT protocol based on the LBT protocol specified in ETSI (EN 301 893). A first gating interval 305, a second gating interval 315, and/or a third gating interval 325 may be used as a periodic gating interval by an eNB or UE that supports transmissions over the unlicensed radio frequency spectrum band. Zhang in paragraph.93 and Figure.3 further elaborates that the boundaries of the first gating interval 305 may be aligned with subframe boundaries of the periodic frame structure, or with subframe midpoint boundaries (e.g., the midpoints of particular subframes) of the periodic frame structure}; and
performing channel detection before transmitting the at least one signal in any of the first subframes (Figure,5, paragraphs. 5, 96, 99, 100 and 106) {Performing Uplink/Downiink Clear Channel Assessment (U/D-CCA), Listen Before Talk (LBT) on the sub-frames of a spectrum prior to transmission}.

As per claims 38, 50 and 43 Zhang disclosed the method of Claim 37, further comprising: if a channel of the unlicensed frequency band is detected to be busy  {Unavailable}, receiving the at least one signal via the unlicensed frequency band after the channel is detected to be idle {Available} (Zhang, paragraphs. 11, 12 and 89).

As per claims 39, 44 and 51 Zhang disclosed the method of Claim 37, wherein the channel detection comprises: detecting whether the channel of the unlicensed frequency band is idle in a next time duration, if the channel is not detected to be idle in a time duration after transmission of the at least one signal is ready (Zhang, paragraphs. 11,12 and 80), or if the channel is not detected be idle in any of time durations within a time period immediately before transmission of the at least one signal (Zhang, paragraphs. 8 and 11).

As per claims 40, 45 and 52 Zhang disclosed the method of Claim 39, wherein the time period includes consecutive time durations (Zhang, paragraph. 15).

As per claim 41 and 55 Zhang disclosed the method of Claim 37, wherein the base station is a first base station, and wherein: receiving the information includes receiving from the first base station, and receiving the at least one signal includes receiving from a second base station that is different from the first base station (Zhang, Figure.1, paragraphs.73 and 81) {Multiple Base Stations/eNBs communicating with the UE by exchanging information/signal}.

As per claim 46 Zhang disclosed the method of Claim 42, wherein the signal transmission pattern defines time resources for one of a periodic transmission, an opportunistic transmission, or a combination thereof (Zhang, paragraph. 90).


As per claim 48 Zhang disclosed the method of Claim 42, wherein sending the information to the UE includes: sending only when a listen before talk mode is determined to be adopted in the unlicensed frequency band (Zhang, paragraph. 5).

As per claim 53 Zhang disclosed the base station of Claim 49, wherein the controller is further configured to: detect the channel of the unlicensed frequency band before transmitting each of the at least one signal (paragraph.5) {Prior to gaining access to and transmitting data over the unlicensed radio frequency spectrum band, a transmitting apparatus may, in some examples, perform a listen before talk (LBT) procedure to gain access to the unlicensed radio frequency spectrum band.  An LBT procedure may include performing a clear channel assessment (CCA) to determine whether a channel of the unlicensed radio frequency spectrum band is available.  When it is determined that the channel of the unlicensed radio frequency spectrum band is not available (e.g., because another device is already using the channel of the unlicensed radio frequency spectrum band), a CCA may be performed for the channel again at a later time}; and determine whether to transmit each of the at least one signal based on detected results (paragraph.14) {Transmission of signal dependent upon the determination of the pattern signal transmission for transmitting instances I.E detected results} .









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47, 54 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. Pub. No. 2015/0296385 A1) and Liu et al (U.S. Pub. No. 2016/0037560A1).

As per claim 47 Zhang disclosed the method of Claim 42. However Zhang did not explicitly disclose wherein the at least one signal includes at least one of: a cell-specific reference signal (CRS); a channel state information reference signal (CSI-RS); a primary synchronization signal (PSS); or a secondary synchronization signal (SSS). In the same field of endeavor Liu disclosed wherein the at least one signal includes at least one of: a cell-specific reference signal (CRS); a channel state information reference signal (CSI-RS); a primary synchronization signal (PSS); or a secondary synchronization signal (SSS) (Liu, Pragraph.48).
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the at least one signal includes at least one of: a cell-specific reference signal (CRS); a channel state information reference signal (CSI-RS); a primary synchronization signal (PSS); or a secondary synchronization signal (SSS) as disclosed by Liu in the method disclosed Zhang in order to provide improved cellular coverage resulting in a method that is robust and user friendly.


As per claim 54 Zhang disclosed the method of Claim 49. However, Zhang did not explicitly disclose wherein a channel of the unlicensed frequency band is detected to be busy when received signal power on a same frequency resource is above a threshold, the threshold being configurable or fixed. In the same field of endeavor Liu disclosed wherein a channel of the unlicensed frequency band is detected to be busy (Liu, Paragraph, 64) {Procedures for initiating new transmissions, procedures for determining the state of the channel (available or unavailable), and procedures for managing retransmissions in the event of a busy channel." Note that the state of a channel being busy may also be called as channel unavailable, channel not clear, channel being occupied, etc.} when received signal power on a same frequency resource is above a threshold, the threshold being configurable or fixed (Liu, Paragraph. 90)
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein a channel of the unlicensed frequency band is detected to be busy when received signal power on a same frequency resource is above a threshold, the threshold being configurable or fixed as disclosed by Liu in the method disclosed Zhang in order to provide improved cellular coverage resulting in a method that is robust and user friendly.



Response to Arguments
Applicant's arguments originally filed on 6/30/2022 have been fully considered but they are not persuasive. 

Double Patenting rejection has been removed in light to the Terminal Disclaimer field on 7/2/2022.

Applicant on page 10 first paragraph argued that Zhang failed to disclose the limitation “sending, to a user terminal (UE), via a licensed frequency band, information indicating a signal transmission pattern” as disclosed in independent claim 42.

As to applicants; argument Zhang disclosed a wireless communication system having eNBs (A.K.A. Base Stations), UEs and WLANs which utilize both licensed and/or un-licensed frequency bands (See Figure.1, paragraphs.75 and 78). Zhang also discloses that the component carrier (I.E> communication link 125 or channels) is provided over a licensed radio frequency spectrum (See element 125 in Figure.1 and paragraph.79). Additionally, Zhang elaborates that communication links 125 shown in wireless communication system 100 show transmission pattern such that it may include uplink channels (using component carriers) for carrying uplink (UL) communications (e.g., transmissions from a UE 115 to a base station 105) and/or downlink channels (using component carriers) for carrying downlink (DL) communications (e.g., transmissions from a base station 105 to a UE 115) (paragraphs.80 and 81). Therefore, Zhang clearly discloses the argued limitation.


Applicant on page 10, second paragraph argued that prior art failed to disclose the limitation “the signal transmission pattern indicates a transmission periodicity of first subframes for transmitting the at least one signal as disclosed in independent claim 42.

As to applicant’s argument, Zhang in paragraph.89, 91 disclosed that a transmitting apparatus such as one of the base stations 105, 205, and/or 205-a described with reference to FIGS. 1 and/or 2, and/or one of the UEs 115, 215, 215-a, 215-b, and/or 215-c described with reference to FIGS. 1 and/or 2, may use a gating interval to gain access to a channel of an unlicensed radio frequency spectrum band (e.g., to a physical channel of the unlicensed radio frequency spectrum band). The gating interval may define the application of a contention-based protocol, such as an LBT protocol based on the LBT protocol specified in ETSI (EN 301 893). A first gating interval 305, a second gating interval 315, and/or a third gating interval 325 may be used as a periodic gating interval by an eNB or UE that supports transmissions over the unlicensed radio frequency spectrum band. Zhang in paragraph.93 and Figure.3 further elaborates that the boundaries of the first gating interval 305 may be aligned with subframe boundaries of the periodic frame structure, or with subframe midpoint boundaries (e.g., the midpoints of particular subframes) of the periodic frame structure. Therefore, Zhang clearly discloses the argued limitation.  

All independent claims are also not patentable for the same reason provided for independent claims 42. 

Dependent claims 47, 54 and 56 are properly rejected under 35.U.S.C 103 because Zhang discloses the argued limitation with respect to all the independent claims.
 
All dependent claims are also not patentable for the same reasons provided for the independent claims.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647